Citation Nr: 0606991	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for dependency and indemnity compensation (DIC) purposes.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to September 1951.  
He died in October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2003, a statement of the case was issued 
in February 2004, and a substantive appeal was received in 
March 2004.


FINDING OF FACT

The veteran and the appellant were married in February 1962, 
and divorced in September 1975.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.55, 3.206 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The appellant's appeal stems from a 
September 2003 decision which denied entitlement to DIC 
benefits.  In November 2003, a VCAA letter was issued.  The 
VCAA letter notified the appellant of what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in November 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to initial certification of the 
appellant's claim to the Board.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notice.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
VCAA.  The issue at hand is whether or not the claimant is 
the veteran's surviving spouse.  The record contains the 
relevant marriage certificates, divorce decrees, and birth 
certificates.  There is no indication from the appellant of 
any outstanding relevant records that have not been 
associated with the claims folder.  The Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  The Board 
again emphasizes that no additional pertinent evidence has 
been identified by the claimant as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the claimant with the claim.

Criteria & Analysis

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage to 
the veteran occurred before or during his service, or after 
his service if certain requirements are met.  38 U.S.C.A. § 
1541; 38 C.F.R. § 3.54.  Under the regulations, a "surviving 
spouse" is defined, in part, as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206.

The evidence of record includes a photocopy of a marriage 
certificate which reflects that the veteran and the appellant 
were married on February [redacted], 1962, in Red River County, 
Texas.  The veteran and the appellant had two children, 
R.L.D. born on December [redacted], 1964, and M.J.D., born on April 
[redacted], 1968.  The dates of birth are reflected in the divorce 
decree, and birth certificates submitted by the appellant.  
The veteran and the appellant, however, were divorced on 
September [redacted], 1975, as evidenced by a decree of divorce 
entered in the District Court of Red River County, Texas, 
which effectively dissolved the marriage.  Thereafter, on 
October [redacted], 1975, the evidence of record reflects that the 
appellant married L.M.T. in Choctaw County, Oklahoma.  A 
Certificate of Death reflects that the veteran died on 
October [redacted], 1980.  The death certificate reflects his marital 
status as divorced, at the time of his death.  On January [redacted], 
2002, a final decree of divorce, listing the appellant and 
L.M.T. as parties, was entered in the District Court of Titus 
County, Texas, which effectively dissolved the marriage of 
the appellant and L.M.T.  

At the time of the veteran's death, the appellant and the 
veteran were no longer legally married.  The appellant does 
not dispute that she was divorced from the veteran at the 
time of his death, nor does she dispute the validity of the 
divorce decree entered in September 1975.  Nonetheless, the 
appellant claims that she is entitled to DIC benefits, as the 
veteran was in receipt of VA benefits during the period of 
their marriage.  The Board notes, however, that the fact that 
the veteran may have received VA benefits during his lifetime 
and during their marriage is not relevant to the issue of 
whether the appellant is entitled to DIC benefits.  Only a 
"surviving spouse" may qualify for pension, compensation, 
or DIC benefits, and at the time of the veteran's death in 
October 1980, the appellant was not married to the veteran.  

The appellant has also claimed that the veteran's children 
are entitled to death benefits.  Initially, the Board notes 
that the veteran's children have not filed a claim for death 
benefits, nor has a claim been filed on their behalf.  The 
term "child" means (except for purposes of Title 38, 
Chapter 19 of the United States Code and 38 U.S.C.A. 
§ 8502(b)), a person who is unmarried and (i) who is under 
the age of eighteen years; (ii) who, before attaining the age 
of eighteen years, became permanently incapable of self- 
support; or (iii) who, after attaining the age of eighteen 
years and until completion of education or training (but not 
after attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child, a legally adopted child, a 
stepchild who is a member of the veteran's household or was a 
member at the time of the veteran's death, or an illegitimate 
child (in certain circumstances).  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. §§ 3.57, 3.1000(d)(2).  As noted, based on the 
evidence of record, the veteran and appellant had two 
children, who are presently over the age of eighteen years.  
There has been no evidence presented that his children are 
permanently incapable of self-support.  Thus, since his 
children are grown, and no longer dependents, they would not 
be entitled to DIC benefits, as they do not meet the 
eligibility criteria.  

In conclusion, the appellant is not the veteran's "surviving 
spouse" for the purpose of claiming VA death benefits, 
including DIC.  In a case such as this one, where the law and 
not the facts are dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


